     Case 2:19-cv-01564-JAD-VCF Document 115 Filed 03/19/21 Page 1 of 3




 1   KIMBERLY P. STEIN, ESQ.
     Nevada Bar No. 8675
 2   kps@fdlawlv.com
     FLANGAS DALACAS LAW GROUP
 3   3275 South Jones Boulevard, Suite 105
     Las Vegas, NV 89146
 4   Telephone: (702) 307-9500
     Attorneys for Plaintiff/Counterclaim Defendant Tsai-Lu Shen
 5
                            UNITED STATES DISTRICT COURT
 6
                                   DISTRICT OF NEVADA
 7
     TSAI-LU SHEN, an individual,                     Case No: 2:19-CV-01564-JAD-VCF
 8
                          Plaintiff,                  STIPULATION AND ORDER
 9                                                    TO STAY MATTER
            v.                                        (ECF NO. 79 AND ECF. NO 109;
10                                                    and ECF NO. 103 AND 104)
     MICHELLE LACOUR, an individual; DOES I-
11   X, inclusive; and ROE CORPORATIONS I-X,
     inclusive,
12
                          Defendants.
13
     MICHELLE LACOUR,
14
                          Counterclaimant,
15
            v.
16
     TSAI-LU SHEN,
17
                          Counterclaim
18                        Defendant,

19   MICHELLE LACOUR,
20                        Third-Party Plaintiff,
21          v.
22   JAYSON BAYBUTT and PUBCO
     REPORTING SOLUTIONS, INC.,
23
                          Third-Party Defendants.
24

25
            Pursuant to Local Rule 7-1, Plaintiff/Counterclaim Defendant, Tsai-Lu Shen’s,
26
     (“Shen”), Defendant/Counterclaimant Michelle LaCour’s (“Defendant” or “LaCour”), and
27
     Third-Party Defendants Jason Baybutt and Pubco Reporting Solutions (collectively, “Third
28
     Case 2:19-cv-01564-JAD-VCF Document 115 Filed 03/19/21 Page 2 of 3




 1   Party Defendants”) by and through their counsel of record, hereby stipulate and agree as
 2   follows:
 3          1. That the parties are engaged in settlement negotiations to resolve the above-
 4              captioned matter and believe it would promote settlement for the matter to be
 5
                stayed sixty (60) days to allow for completion of the settlement terms and at
 6
                that time it is anticipated the parties will submit a Stipulation and Order to
 7
                Dismiss.
 8

 9          2. Currently, Plaintiff’s deadline to file his response to the remaining

10              Counterclaims is March 16, 2021. Third-Party Defendants’ responsive pleading

11              is due April 15, 2021, and thereafter it was anticipated that a new 26(f)
12
                conference would occur and thereafter a new Joint Stipulated Discovery Plan
13
                and Scheduling Order would be submitted based on the addition of the new
14
                parties.
15
            3. There is currently no trial or hearings scheduled in this matter.
16

17   Respectfully submitted by:

18   Dated: March 15, 2021                        Dated: March 15, 2021
19   /s/ Kimberly P. Stein                        /s/John H. Jamnback
     KIMBERLY P. STEIN, ESQ.                      JOHN K. GALLAGHER ESQ.
20   Nevada Bar No. 8675                          Nevada Bar No. 956
     FLANGAS DALACAS LAW GROUP                    S. TIMOTHY SUMMERS, ESQ.
21   3275 S. Jones Blvd., Suite 105               Nevada Bar No. 12285
     Las Vegas, NV 89146                          PATRICK H. GALLAGHER, ESQ.
22   Attorneys for Plaintiff/Counterclaim         Nevada Bar No. 14875
     Defendant Tsai-Lu Shen                       GUILD, GALLAGHER, FULLER, LTD.
23                                                100 W. Liberty St., Ste. 800
                                                  Reno, Nevada 89501
24                                                JOHN H. JAMNBACK, ESQ.
                                                  Washington State Bar No. 29872
25                                                (pro hac vice approved)
                                                  YARMUTH LLP
26                                                1420 Fifth Ave., Suite 1400
                                                  Seattle, WA 98101
27                                                Attorneys for Defendant Michelle LaCour
28


                                                 -2-
     Case 2:19-cv-01564-JAD-VCF Document 115 Filed 03/19/21 Page 3 of 3




 1   Dated: March 15, 2021
 2   /s/Michael E. Sullivan
     MICHAEL E. SULLIVAN, ESQ.
 3   Nevada Bar No. 5412
     ROBISON, SHARP, SULLIVAN & BRUST
 4   71 Washington Street
     Reno, NV 89503
 5   WRIGHT NOEL, ESQ.
     Washington State Bar No. 25264
 6   (pro hac vice approved)
     CARSON-NOEL PLLC
 7   20 Sixth Avenue, NE
     Issaquah, WA 98027
 8   Attorneys for Third Party Defendants
     Jason Baybutt and Pubco Reporting Solutions
 9

10
                                              ORDER
11
            IT IS HEREBY ORDERED that this matter is stayed for sixty (60) days and that
12
     all current deadlines are extended until expiration of the stay.
13

14

15          Dated this 18th day of March, 2021.

16                                          ________________________________________
                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                  -3-
